Memorandum Opinion. Defendant pled guilty to the crime of manslaughter contrary to MCLA § 750.321 (Stat Ann 1954 Rev § 28.553) and was sentenced to serve 8 to 15 years in prison.
Prior to the court’s acceptance of the guilty plea, defendant admitted to hitting her daughter and then pushing her down the stairs to her death. Defendant was represented by counsel and was informed of her constitutional rights.
*698An examination of the record discloses no jurisdictional or fundamental error which would require a reversal of the conviction.
Affirmed.